Citation Nr: 1428641	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  05-40 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice connected death pension benefits.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1941 to June 1946.  The Veteran died in August 1983; the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1, 2001, administrative decision by the Manila, Republic of the Philippines, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  This decision denied entitlement to nonservice-connected death pension, and in November 2001, the appellant submitted a clear notice of disagreement (NOD) with the denial, which prevented the decision from becoming final.

The RO, however, took the correspondence as a request to reopen, and in January 2002 issued an administrative decision confirming the denial and informing the appellant of the evidence and information needed to reopen the claim.  

In May 2005, the appellant filed a new claim for nonservice-connected pension, which was denied on the merits in a June 2005 administrative decision.  The appellant again filed an NOD.  The RO accepted this, and issued a statement of the case (SOC) in November 2005.  Although the SOC incorrectly identified the decision on appeal (June 2005, rather than October 2001), the appellant was not prejudiced, as the merits of the claim were adjudicated.

In December 2005, the appellant filed a VA Form 9, Appeal to Board of Veterans' Appeals; the appellant indicated that she was limiting the perfection of her appeal to the issue of service connection for the cause of the Veteran's death, which had been denied in an unappealed August 2000 rating decision.  The RO informed the appellant in September 2006 letters that the Form 9 was not accepted as an NOD to the August 2000 decision, as it was not timely, and that it was not sufficient to perfect the appeal with regard to nonservice-connected death pension because it did not address that issue at all.  The appellant was told to contact the RO within 30 days or it would be assumed that she did not wish to perfect her appeal, and the claim would be closed.  The appellant did not respond, according to the documents contained in the electronic claims file.

However, in May 2014, seven years and eight months later, the RO inexplicably certified the appeal to the Board.  While it appears the appellant took no action to perfect her appeal in a timely, fashion, VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  "If VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."  Id. at 47.

FINDING OF FACT

The Veteran served on active duty with the Commonwealth Army of the Philippines, under the command and control of the United States Armed Forces Far East (USAFFE), from October 1941 to June 1946.

CONCLUSION OF LAW

The criteria for legal eligibility for a nonservice-connected death pension are not met.  38 U.S.C.A. §§ 101, 107, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.40 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA generally has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in this case the law, and not the evidence, is dispositive.  Therefore, VA's duties to notify and assist a claimant do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The appellant contends that the Veteran's certified service with the Commonwealth Army of the Philippines, under the command and control of USAFFE, is sufficient to establish basic entitlement to nonservice-connected death pension benefits.  This service has been certified by the service department several times.  She cites the fact that the Veteran was in fact service-connected for several disabilities during his lifetime based on such service.  

While such service can by law and regulation establish eligibility for compensation, dependency and indemnity compensation (DIC), and burial allowances, it does not establish eligibility for nonservice-connected death pension benefits.  That benefit is not listed in the statute creating exceptions for Philippine service, 38 U.S.C.A. § 107, nor is it in the implementing regulation, 38 C.F.R. § 3.40(c)(1).

As no service other than that with the Commonwealth Army of the Philippines is alleged or established, legal entitlement to the benefit sought cannot be established.


ORDER

Entitlement to nonservice connected death pension benefits is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


